 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MATTHEW MUNGER,                              CASE NO. C19-0012JLR

11                               Plaintiff,              ORDER DISMISSING ACTION
                   v.                                    WITHOUT PREJUDICE
12
            SOCIAL SECURITY
13
            ADMINISTRATION,
14
                                 Defendant.
15
            On July 3, 2019, the court denied Plaintiff Matthew Munger’s motion for a default
16
     judgment, vacated a prior order of default, and ordered Mr. Munger to show cause why
17
     his action should not be dismissed for failure to comply with Federal Rule of Civil
18
     Procedure 4(m). (See Order (Dkt. # 11)); see also Fed. R. Civ. P. 4(m). On July 12,
19
     2019, Mr. Munger timely filed a response to the court’s order to show cause, stating that
20
     he “has no objection to the dismissal of this present matter without prejudice.” (See
21
     //
22


     ORDER - 1
 1   Resp. (Dkt. # 12) at 1.) Accordingly, the court hereby DISMISSES this action

 2   WITHOUT PREJUDICE.

 3         Dated this 15th day of July, 2019.

 4

 5                                                 A
                                                   JAMES L. ROBART
 6
                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
